DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/23/2020 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Gottardi et al (“Beneficial effects of silicon on hydroponically grown corn salad (Valerianella locusta (L.) Laterr) plants”, 2012, Plant Physiology and Biochemistry, volume 56, pg. 14-23) as evidenced by Westfall et al (“Zinc and Iron Deficiencies”, 2016, accessed from colostate.edu) and Hydroponics Space (“Can You Use Hydroponic Nutrients In Soil?”, 2021, accessed from hydroponicsspace.com) regarding claim 1 and Britannica (“Water Glass, Chemical Compound”, 2015, accessed from Britannica.com) regarding claim 5. 
Regarding claim 1, Gottardi et al teaches a method of stimulating iron absorption in a plant, not in an iron-deficient condition, the method comprising supplying silicon to the plant or to soil, whereby iron absorption of iron present in the soil by the plant is stimulated
(see Gottardi et al showing the ability of Si to modulate the root activity of Fe uptake [abstract, para 2, lines 44-5]; in the study corn salad seeds are grown in a nutrient-rich solution that includes iron [pg. 20, section “Methods”, para 2], the difference is the control solution does not have silicon, thus the plant is not deficient in iron; further the amount of iron present in the control, about 0.8 µmol/g or equivalently 4.6 ppm (Figure 5A) indicates a marginal level of iron in corn as evidenced by Westfall et al [pg. 4, Table 2];
moreover, although the study of Gottardi et al focuses on the effect of Si in soil-less culture with a floating system [pg. 15, col. 2, last para], i.e. hydroponics, nutrient solutions for hydroponic systems are capable of use in soil growth mediums as evidenced by Hydroponics Space [pg. 1, para 2] and the uptake mechanisms disclosed by Gottardi et al are specific to the plant ([pg. 15, col. 1, para 1, last 7 lines], [pg. 17, col. 2, lines 7-9]) rather than the growth medium;
thus, the teachings of Gottardi et al read on a plant not in an iron-deficient condition as well as iron absorption in the plant growth (soil or soil-less)).

Regarding claim 2, Gottardi et al teaches the method of claim 1, wherein the plant is a silicon-accumulating plant (claim 2), (Gottardi teaches the plant is a dicot that is corn salad [abstract paragraph 1] which although cannot accumulate high levels of silicon is still capable of accumulating silicon [pg. 18, col. 2, para 2, last three sentences], thus reading on the claimed limitation. 

Regarding claims 4 and 5, Gottardi et al teaches the method of claim 1, wherein the silicon is supplied to the plant in the form of sodium silicate (claim 4), in the form of silicon-based soluble glass (claim 5) 
(see Gottardi et al teaching Na2SiO3 et [pg. 20, section “Methods”, para 2, line 21] which is soluble glass as evidenced by Britannica). 

Regarding claims 6 and 15-16, Gottardi et al teaches the method of claim 1, wherein the silicon is supplied to the plant in a quantity that is effective for increasing iron absorption by the plant by at least 10% (claim 6), 30% (claim 15) and 50% (claim 16)
(see Gottardi et al teaching an higher Fe uptake rates observed in the presence of Si in the growth medium ([pg. 17, col. 2, lines 5-7], [Fig. 5A]) by two corn salad cultivars; compared to the control samples, iron absorption increased by about 50% from about 0.8 up to about 1.2 µmol/g). 

Regarding claim 7, Gottardi et al teaches the method of claim 1, wherein the silicon is supplied to the plant in liquid form as a root nutrient solution (plant roots exposed to Si in the nutrient solution [pg. 15, lines col. 2, para 1, last line).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Gottardi et al (“Beneficial effects of silicon on hydroponically grown corn salad (Valerianella locusta (L.) Laterr) plants”, 2012, Plant Physiology and Biochemistry, volume 56, pg. 14-23) as evidenced by Westfall et al (“Zinc and Iron Deficiencies”, 2016, accessed from colostate.edu) and Hydroponics .

Regarding claim 13, Gottardi et al teaches the method of claim 1, wherein the iron is in form of Fe-EDDHA [pg. 20, col. 2, section “Methods”, para 2, lines 14-15]. Gottardi et al does not explicitly apply the disodium salt hydrate of Fe-EDTA ("EDTA, 2NaFe, H2O" as claimed) to said plant or to soil. However, Smart Fertilizer teaches iron chelate fertilizer compounds consist of three components, the iron ion, a complex such as EDTA or EDDHA and a sodium or ammonium ion [pg. 2 para 2].  
Smart Fertilizer also discloses the chelate selection is based on the desired strength and pH of the fertilizer [pg. 2 para 3]. Further Alburoos et al discusses sodium salts of chelating agents such as EDTA and EDDHA are more effective in non-calcareous soil or soil that is not iron-deficient [abstract]. Smart Fertilizer, Alburoos et al and Gottardi et al are analogous inventions in the field of iron nutrition in plants.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose from the finite number of optional components, including a sodium salt of iron EDTA chelate as disclosed by Smart Fertilizer, to include as the iron source of the composition of Gottardi et al.  One of ordinary skill in the art would have been motivated to do so because the sodium salt of Fe-EDTA is more effective at making iron available in non-deficient conditions (Alburoos et al [abstract, last sentence]).

Claims 3 and 14, rejected under 35 U.S.C. 103 as being unpatentable over Gottardi et al (“Beneficial effects of silicon on hydroponically grown corn salad (Valerianella locusta (L.) Laterr) plants”, 2012, Plant Physiology and Biochemistry, volume 56, pg. 14-23) as evidenced by Westfall et al (“Zinc and Iron Deficiencies”, 2016, accessed from colostate.edu) and Hydroponics Space (“Can You Use Hydroponic Nutrients In Soil?”, 2021, accessed from hydroponicsspace.com) as applied to claim 1 above, in view of Michaud (US 4,321,078).
Regarding claims 3 and 14, Gottardi et al discloses the use of supplying silicon to silicon-accumulating dicot plant that is corn salad [pg. 1, col. 2, last sentence; pg. 20, section “Methods”, para 2] but is silent on the application to any of the plants listed in claim 3, specifically rice of claim 14. 
However, Michaud teaches the use of a silicon-containing fertilizer on crops such as com (maize), wheat, sugar cane, and rice (col. 15, lines 50-51). Michaud and Gottardi et al are analogous inventions in the field of iron uptake in plants.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the corn salad of Gottardi et al with another silicon- accumulating plant such as the rice of Michaud in an effort to meet agricultural demands for maximizing crop production (Michaud, col. 2 lines 25 -30).

Claims 17-22  are rejected under 35 U.S.C. 103 as being unpatentable over Gottardi et al (“Beneficial effects of silicon on hydroponically grown corn salad (Valerianella locusta (L.) Laterr) plants”, 2012, Plant Physiology and Biochemistry, volume 56, pg. 14-23) as evidenced by Westfall et al (“Zinc and Iron Deficiencies”, 2016, accessed from colostate.edu) and Hydroponics .
Regarding claims 17-22, Gottardi et al discloses the method of claim 7 wherein Gottardi et al teaches a nutrient solution with 30 µM silicon, which converts to 0.003 g/L [pg. 20, col. 2, section “Methods”, para 2 , lines 20-21]. Gottardi et al does not teach wherein silicon is supplied to the plant in liquid form, in a root nutrient solution, and in a quantity of 0.5 g/L to 5 g/L (claim 17), specifically 1 g/L (claim 18) or as a foliage nutrient solution in a quantity of 10 g/L to 50 g/L (claim 19), specifically 30 g/L (claim 20), or in solid form, in a powdered or granulated fertilizer in a quantity of 10 kg/t to 100 kg/t (claim 21), specifically about 50 kg/t (claim 22). 
	However, Czaja et al teach a similar silicon formulation for stimulating plant-growth that can be in the form of an aqueous solution or powder substance wherein high concentrations of silicon is used in amounts of 0.5-60 wt% [pg. 5 para 2] which overlaps the claimed ranges of 0.05-5% in liquid form and 1-10% in solid form. Czaja et al teaches the high concentration ranges of silicon has a positive influence on the bioavailability [pg. 7 lines 3-6], but discusses diluting if too high a concentration to allow for direct application to the plant root [pg. 7 last two paragraphs]. Czaja et al and Gottardi et al are analogous inventions in the field of silicon stimulating formulations for plant growth.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to both allow for liquid and solid forms of the silicon formulation as well as to optimize the silicon concentrations within the range of 0.5-60 wt% like that described in Czaja et al in the composition of Gottardi et al. One of ordinary skill in the art would have been motivated to do so because the silicon in a liquid and powdery water-soluble 
Further, adjusting the weight percentages of the silicon the concentrated aqueous suspension to within the claimed amounts would be beneficial to form a composition which comprises the optimal amount of silicon and plant nutrients to provide desired efficacy for enhanced plant growth and while reducing toxic effects (Czaja [pg. 13 lines 1-2, pg. 2 last sentence). 

Response to Arguments
Applicant’s arguments filed 12/9/2020 with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA GARLEY whose telephone number is (571)272-4674.  The examiner can normally be reached on Monday - Friday 8:00 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
	
/AMANDA GARLEY/Examiner, Art Unit 1731                                                                                                                                                                                                        
/JENNIFER A SMITH/Primary Patent Examiner, Art Unit 1731